DISMISS and Opinion Filed August 30, 2021




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-21-00548-CV

                      SERGIO AGUILAR, Appellant
                                 V.
             SERVICE LLOYDS INSURANCE COMPANY, Appellee

                  On Appeal from the 162nd Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-21-01402

                            MEMORANDUM OPINION
                      Before Justices Molberg, Goldstein, and Smith
                              Opinion by Justice Goldstein
       Appellant appeals from the trial court’s June 14, 2021 interlocutory order

declaring him to be a vexatious litigant. The notice of appeal was due on July 6,

2021.1 See TEX. R. APP. P. 26.1(b) (in accelerated appeal, notice of appeal due within

twenty days after order signed). Appellant filed his notice of appeal on July 7, 2021.

Because appellant filed the notice of appeal within fifteen days of the deadline, we

notified him that he could remedy the timeliness problem by filing, by August 5,

2021, a motion for extension of time to file the notice of appeal that complies with



1
 Monday, July 5, 2021 was a Dallas County holiday. Accordingly, the deadline was extended to July 6,
2021. See TEX. R. APP. P. 4.1 (when last day for filing is a Saturday, Sunday, or legal holiday, period
extends to next day that is not a Saturday, Sunday, or legal holiday).
rule 10.5(b)(1) and (2). See id. 10.5(b)(1), (2); 26.3. Without a timely filed notice

of appeal, we lack jurisdiction. See Brashear v. Victoria Gardens of McKinney,

L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g)

(timely filing of notice of appeal jurisdictional).

      On August 4, appellant filed a document titled “First Unopposed Motion for

Extension of Time to File Petition for Review.” We construed the document as a

motion for extension of time to file a notice of appeal. Because appellant failed to

state the facts relied on to reasonably explain the need for an extension, see TEX. R.

APP. P. 10.5(b)(1)(C), we denied the motion without prejudice to filing, by August

23, a motion that complies with the rule. On August 19, appellant filed a document

titled “On Plaintiff’s Motion to Declare” which we construe as a motion for

extension of time to file his notice of appeal. Appellant again fails to set forth the

facts relied on to reasonably explain the need for an extension. Accordingly, we

deny appellant’s extension motion and dismiss the appeal for want of jurisdiction.

See id. 42.3(a).




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE


210548F.P05




                                          –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

SERGIO AGUILAR, Appellant                On Appeal from the 162nd Judicial
                                         District Court, Dallas County, Texas
No. 05-21-00548-CV        V.             Trial Court Cause No. DC-21-01402.
                                         Opinion delivered by Justice
SERVICE LLOYDS INSURANCE                 Goldstein. Justices Molberg and
COMPANY, Appellee                        Smith participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered August 30, 2021




                                   –3–